Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the development mark must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 1 recites “A double layered drainage tube, wherein it is composed ” where for clarity the limitation should read –A double layered drainage tube--
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites “a development mark” which renders the claim indefinite. The specification only mentions development mark once and does not further describe the function or illustrate the development mark in the figures. Examiner is uncertain if this is a physical marker or a structure that is developed during formation of the catheter. In an effort to compact prosecution, Examiner will assume the limitation is read as –a mark--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeflang (US 2015/0320971).
Regarding claim 1, Leeflang discloses a double layered tube (10, figure 1B), composed of an inner layer (20) and outer layer (22) attached to each other, the inner layer made of hydrophobic material ([0070]) and outer layer made of human biocompatible material ([0072] which lists potential materials, including some that are biocompatible).
Regarding claims 2-3, Leeflang discloses the human biocompatible material is polyurethane ([0072]).
Regarding claim 4, Leeflang discloses the thickness ratio of outer to inner is in the range of 10~1000:1 ([0075], .01 vs .2 inches).
Regarding claims 5-6, Leeflang discloses the material of the inner liner is PTFE which is a fluoropolymer ([0204]).
Regarding claim 9, Leeflang discloses the tube is a straight type (figure 1).
Regarding claim 10, Leeflang discloses during the making of the catheter, a mark is created (edge 32 and 34) that indicates the edge of catheter during formation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang.
Regarding claim 7, Leeflang does not disclose the hardness of the materials from 85A to 70D while disclosing the same materials used by the Applicant ([0070], [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Leeflang to have a hardness between 85A to 70D since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Leeflang would not operate differently with the hardness since the Leeflang device already calls for the same material in a catheter that would function appropriately having the claimed hardness ([0070], [0072]). Further, applicant places no criticality on the range claimed, indicating simply that the hardness “preferably” be within the claimed ranges (specification pp. [0039]).
Regarding claim 8, the relied upon embodiment of Leeflang does not teaches the outer layer is coated with a hydrophilic coating. However, Leeflang teaches in another embodiment [0093]) that utilizes an outer hydrophilic coating ([0094]). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zamore (US 2004/0093008) discloses multilayered catheters.
Thakkar (US 2015/0148877) discloses multilayered catheters.
Bangera (US 2016/0058803) discloses multilayered tubes for use in the body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781